DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claim 9 was amended in the response filed on 4/27/2021.  Claims 1-6 and 9-11 are currently pending and under examination.
 Response to Amendment/Arguments
The Applicant's amendments, dated 4/27/2021, are sufficient to overcome the objection(s) to claim 9 (see p. 2-3 of the OA dated 1/22/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 4/27/2021, are sufficient to overcome the 35 USC 112(b) rejection of claims 9-11 (see p. 3 of the OA dated 1/22/2021).  The Applicant corrected the antecedent basis issue in claim 9, therefore the rejection is withdrawn.  
Applicant’s arguments, see p. 5-10, filed 4/27/2021, with respect to the 35 USC 103 rejections of i) claims 1-6, 9, and 10 as being unpatentable over US 6407138 (‘138 in the OA, Ashmead in the response filed 4/27/2021) in view of IN 197924 (IN ‘924 in the OA, Ramu in the response) (see p. 5-11 of the OA dated 1/22/2021) and of claim 11 as being unpatentable over ‘138 in view of IN ‘924 and further in view of WO 0204351 (WO ‘351 in the OA, Takashi in the response) (see p. 11-13 of the OA dated 1/22/2021) have been fully considered and are persuasive.  The Applicant’s arguments 
Allowable Subject Matter
Claims 1-6 and 9-11 are allowed for the reasons set forth in the response filed on 4/27/2021 and p. 4-5 of the OA dated 1/22/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622